Robert and Patricia /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 14, 2014

                                   No. 04-14-00083-CV

                                  Mike and Geri JONES,
                                        Appellants

                                             v.

                             Robert and Patricia ZEARFOSS,
                                        Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 12-00986-CV-A
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
       The Appellant’s Second Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on June 11, 2014. No further extensions of time will be granted.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court